Title: To Thomas Jefferson from Jean Holker, 25 April 1785
From: Holker, Jean
To: Jefferson, Thomas



Sir
Rouen 25 Avril 1785

I Received your favor of the 17, had just been confind to my Bed. I should not have waited till this to Informe you, that I have had the satisfaction to find your objects, but it has not been without truble, as it had laine in the Depoe, amongst som hunderds of other objects since September last, and they was obliged to oppen amany Caisseis to find yours, as their was no directions on it; had you advised me at the time of its parting from London youd have Received it in Octobr., but as no one here claimed it, it was put amongst other goods, some of which has laine their as they say for amany years, and will Remaine than claimed. I wanted to have it sent under your Directions, but was Refused althoug the Directure of the farms is my friend, as he tells me nothing can part from this, unless a speshal order from the farmer Generals, or the Controulor General, unles it is for them or som Minister. So he proposed me sending it under the Direction of his Excelence Docter Franklin, with an acquie of Caution, which is don as youl see by the Conducteur of the Boat, which aquie youl be so good as to send me back, or they will force me to pay a fine of foure times the Vallue of the Duty.
They say the Batto will arrive in ten days, which youl be able to find out, by sending to the Buro, and young Mr. Franklin will attend your Servent and claime it as he has don the one I forwarded his Grandfather.
I have been obliged to pay 12 livers for the Mens truble to find it out and 4₶. 1s. for Dutys, so youl be owing me on this 16₶. 1s. which wee can Settle If ever I have the happeness of seeing you in Paris, and in the Mainetime beg you wont spaire me If I can be of any use, and am with Consideration your most Obediant & very humble Servant,

J Holker


P.S. I am quit doune with the Gout Rencountre and cant fix it.

 